Citation Nr: 0300797	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES



Entitlement to service connection for pseudofolliculitis 
barbae.

(The issues of entitlement to service connection for a 
pulmonary condition and entitlement to service connection 
for bilateral hearing loss will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States 
Navy from March 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied service 
connection for a lung condition, for bilateral hearing 
loss, and for pseudofolliculitis barbae.

The Board is undertaking additional development on the 
issues of entitlement to service connection for a chronic 
pulmonary condition and service connection for hearing 
loss, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  After giving notice and reviewing the 
claimant's response to the notice, the Board will prepare 
a separate decision addressing those issues.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter 
of February 8, 2001, and by the Statement of the Case, 
issued on March 8, 2002, which informed them of VA's duty 
to notify them of the information and evidence necessary 
to substantiate the claims and to assist them in obtaining 
all such evidence.  That Statement of the Case also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part 
of that evidence would be obtained by the claimant, 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the claimant of what 
evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

That Statement of the Case further notified the claimant 
and his representative of the issues on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing service 
connection, the decisions reached, and the reasons and 
bases for those decisions.  In addition, that Statement of 
the Case informed the claimant and the veteran of VA's 
duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and as to which 
the claimant or the veteran identified and provided record 
release authorizations permitting VA to obtain those 
records.  Further, that Statement of the Case informed the 
claimant and his representative that should efforts to 
obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and advise them 
that the ultimate responsibility for furnishing such 
evidence lay with the individual seeking to claimant enter 
that evidence into the record.  

The Board finds that all relevant evidence necessary for 
an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of notification to 
the claimant and his representative of required 
information and evidence and of its duty to assist them in 
obtaining all evidence necessary to substantiate the 
issues on appeal have been fully met.  Neither the 
appellant nor his representative have argued a notice or 
duty to assist violation under the VCAA, and the Board 
finds that there is no question that the appellant and his 
representative were fully notified and aware of the type 
of evidence required to substantiate the claims.  In view 
of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those 
reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal for service connection 
for pseudofolliculitis barbae has been obtained by the RO, 
and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate that 
claim have been fully met.

2.  Pseudofolliculitis barbae was not manifest during 
active service, on routine inservice medical examinations, 
on service separation examination, or at any time 
following final service separation, and has not been 
demonstrated or diagnosed. 


CONCLUSION OF LAW

Pseudofolliculitis barbae was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131, 
5107(a) (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.102, 
3.303(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The record shows that the claimant served on active duty 
in the United States Navy from March 1974 to March 1978.  
The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO 
on August 15, 2000, sought service connection for a lung 
condition, for bilateral hearing loss, and for 
pseudofolliculitis barbae.  In that application, the 
claimant reported no postservice treatment for those 
conditions, but indicated that those conditions were found 
during physical examinations at Kaiser Permanente 
conducted since 1986.  

The claimant's service medical records show that on his 
service entrance examination, conducted in March 1974, his 
face, neck and skin were normal.  His service medical 
records are silent for complaint, treatment, findings or 
diagnosis of pseudofolliculitis barbae during the 
claimant's period of active service.  The record further 
shows that at the time of service medical examinations 
conducted in March 1975 and in June 1975, the claimant 
denied any history of skin diseases, and the reports of 
service medical examinations conducted in March 1975, in 
June 1975, and in July 1976, are silent for complaint, 
treatment, findings or diagnosis of pseudofolliculitis 
barbae, and show no abnormalities of the face, neck, or 
skin.  At the time of his service separation examination 
in March 1978, the claimant denied any history of skin 
diseases, and his report of service separation 
examination, conducted in March 1978, disclosed no 
abnormalities of the face, neck, or skin.  

In his Notice of Disagreement, the claimant asserted that 
while in boot camp, he had to shave daily; that between 
March and June 1974, his face became infected with razor 
bumps; and that he was treated and given a no-shaving chit 
to correct that condition.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may also 
be granted on a presumptive basis for certain chronic 
disabilities, including psychosis, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(b) (2002).  Pseudofolliculitis 
barbae is not among those diseases which may be 
presumptively service connected.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 
1991).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998);  Akins v. Derwinski,  1 Vet. App. 228, 
232 (1991);  Bagby v. Derwinski,  1 Vet. App. 225 (1991).  
No findings of pseudofolliculitis barbae or other skin 
disease or defect were shown on the claimant's service 
entrance examination, and he is presumed to have been in 
sound condition when examined and accepted for service.  

As noted, the claimant's service medical records are 
silent for complaint, treatment, findings or diagnosis of 
pseudofolliculitis barbae during the claimant's period of 
active service.  The record further shows that at the time 
of service medical examinations conducted in March 1975 
and in June 1975, the claimant denied any history of skin 
diseases, and the reports of service medical examinations 
conducted in March 1975, in June 1975, and in July 1976, 
are silent for complaint, treatment, findings or diagnosis 
of pseudofolliculitis barbae, and show no abnormalities of 
the face, neck, or skin.  At the time of his service 
separation examination in March 1978, the claimant denied 
any history of skin diseases, and his report of service 
separation examination, conducted in March 1978, disclosed 
no abnormalities of the face, neck, or skin.  

In his Notice of Disagreement, the claimant asserted that 
while in boot camp, he had to shave daily; that between 
March and June 1974, his face became infected with razor 
bumps; and that he was treated and given a no-shaving chit 
to correct that condition.  The Board notes, however, that 
the claimant's service medical records during the 
specified period are of record, including March, April, 
May, June and July 1974, inclusive, and disclose no 
complaint, treatment, findings or diagnosis of 
pseudofolliculitis barbae or other skin disease during 
that period, and are further devoid of evidence that the 
claimant was issued a no-shaving profile.  Furthermore, in 
his original application for VA disability compensation 
benefits, the claimant reported no postservice treatment 
for pseudofolliculitis barbae, and the reports of private 
medical treatment and examination from June 1999 to June 
2002 are silent for complaint, treatment, findings or 
diagnosis of pseudofolliculitis barbae.  

The claimant has requested a VA examination with respect 
to his claim for service connection for pseudofolliculitis 
barbae.  The Board notes, however, that current findings 
of pseudofolliculitis barbae would not serve to link that 
condition to the claimant's period of active service.  In 
addition, in the absence of clinical findings of 
pseudofolliculitis barbae during the claimant's period of 
active service or on service separation examination, a 
medical opinion as to whether any current 
pseudofolliculitis barbae was related to active service 
would be without any factual predicate.  Based upon the 
foregoing, and for the reasons and bases stated, the Board 
finds that service connection for pseudofolliculitis 
barbae is not warranted.  Accordingly, the claim for 
service connection for pseudofolliculitis barbae must be 
denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, or evenly balanced, but is against claim 
for service connection for pseudofolliculitis barbae, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for pseudofolliculitis barbae is 
denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

